United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-1440
                                      No. 03-2797
                                     ___________

Sergiy Sukhov; Olena Sukhova;         *
Gleb Sukhov; Vlada Sukhova,           *
                                      *
            Petitioners,              * Petitions for Review of Orders
                                      * of the Board of
      v.                              * Immigration Appeals.
                                      *
Alberto Gonzales, Attorney General of *
the United States of America,         *
                                      *
            Respondent.               *
                                ___________

                               Submitted: December 17, 2004
                                  Filed: April 8, 2005
                                   ___________

Before WOLLMAN, MAGILL, and COLLOTON, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Sergiy Sukhov, Olena Sukhova, Gleb Sukhov and Vlada Sukhova (the
Sukhovs) petition for review of the Board of Immigration Appeals’s (BIA) denial of
their motions to reopen and reconsider their application for asylum. They also
petition for a rehearing by the panel of our court that dismissed for lack of jurisdiction
an earlier petition for review. We deny the petition for review and deny the petition
for rehearing.
                                         I.
      The Sukhovs entered the United States from the Ukraine on visitor visas in
1995. The Immigration and Naturalization Service (INS) initiated deportation
hearings against them on March 5, 1997. The Sukhovs conceded that they were
deportable and requested asylum, withholding of removal, and voluntary departure.
The Immigration Judge (IJ) concluded that the Sukhovs failed to demonstrate past
persecution or an objectively reasonable well-founded fear of future persecution and
denied asylum and withholding of removal on April 27, 1998.

       The BIA affirmed without opinion on November 26, 2002. The Sukhovs filed
a petition for review of that decision on February 18, 2003. Because the petition was
filed more than thirty days after the date of the BIA’s final order of deportation, we
dismissed for lack of jurisdiction. The Sukhovs filed a petition for panel rehearing.

       Separately, the Sukhovs filed motions to reopen and reconsider with the BIA
on February 24, 2003. Although the motion to reconsider was untimely, the BIA
considered it on the merits after concluding that the Sukhovs’ prior counsel had
erroneously advised them that the BIA’s deportation order was not an appealable
order. The BIA denied both reopening and reconsideration. The Sukhovs timely
filed this petition for review of the BIA’s denial of their motions.1

                                            II.
       A petition for panel rehearing must state with particularity each point of law
or fact that the petitioner believes the court has overlooked or misapprehended. Fed.
R. App. P. 40(a)(2). The Sukhovs have not asserted any error of law or fact in the
prior panel’s holding that it lacked jurisdiction over the untimely filed petition for
review. In fact, the panel’s holding was compelled by the statutory limits to our


      1
        We granted the Sukhovs’ motion to consolidate their petition for rehearing and
their petition for review on July 14, 2003.

                                         -2-
jurisdiction. See Fed. R. App. P. 26(b)(2); Stone v. INS, 514 U.S. 386, 405 (1995)
(statutory restrictions on time for seeking judicial review are “mandatory and
jurisdictional” and are not subject to equitable tolling). Accordingly, we deny the
petition for rehearing.

                                          III.
        The Sukhovs petition for review of the BIA’s decision denying their motions
to reopen and reconsider.2 A motion to reopen proceedings “shall state the new facts
that will be proven at a hearing to be held if the motion is granted” and “shall not be
granted unless it appears to the Board that evidence sought to be offered is material
and was not available and could not have been discovered or presented at the former
hearing.” 8 C.F.R. § 1003.2(c)(1). A motion for reconsideration must give the BIA
“a reason for changing its mind, something the tribunal has no reason to do if the
motion merely republishes the reasons that had failed to convince the tribunal in the
first place.” Strato v. Ashcroft, 388 F.3d 651, 655 (8th Cir. 2004) (quoting Ahmed
v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004)).

       We review the BIA’s denial of the motions for abuse of discretion. See Feleke
v. INS, 118 F.3d 594, 597-98 (8th Cir. 1997) (motion to reopen); Esenwah v.
Ashcroft, 378 F.3d 763, 765 (8th Cir. 2004) (motion to reconsider). The BIA abuses
its discretion only when its decision “is without rational explanation, departs from
established policies, invidiously discriminates against a particular race or group, or
where the agency fails to consider all factors presented by the alien or distorts
important aspects of the claim.” Feleke, 118 F.3d at 598.




      2
       The Sukhovs also challenge the BIA’s decision to apply its affirmance without
opinion procedure to their case. We have held that this discretionary decision by the
BIA is not subject to judicial review. See Ngure v. Ashcroft, 367 F.3d 975, 988 (8th
Cir. 2004).

                                         -3-
       The Sukhovs’ motion to reopen alleged the “new fact” of “the imminent filing
of a work visa for Olena Sukhova.” The BIA noted that Olena’s employer had not
filed a visa petition on her behalf and determined that “there is no basis for reopening
on this basis.” We conclude that the BIA did not abuse its discretion in denying the
motion to reopen.

       The Sukhovs’ motion for reconsideration asserted that the BIA improperly
applied a “clearly erroneous” standard of review to the IJ’s factual determinations.
Because the BIA affirmed without opinion, we have no direct evidence as to which
standard of review the BIA applied. We presume, however, absent evidence to the
contrary, that the BIA acted in accordance with the regulations in effect when it
denied asylum. Accordingly, we conclude that the BIA did not abuse its discretion
in rejecting the Sukhovs’ claim that it had previously applied an incorrect standard
of review to the IJ’s factual determinations.

       The Sukhovs also challenge in their motion for reconsideration the IJ’s findings
(adopted by the BIA in its affirmance without opinion) that they failed to establish
persecution and that changed conditions in the Ukraine precluded a well-founded fear
of future persecution. Although we review the BIA’s denial of the reconsideration
motion for abuse of discretion, we may consider the validity of the underlying asylum
decision without exercising jurisdiction over that decision or considering it on the
merits. See Esenwah, 378 F.3d at 765-66 (8th Cir. 2004); De Jimenez v. Ashcroft,
370 F.3d 783, 789 (8th Cir. 2004). Cf. Boudaguian v. Ashcroft, 376 F.3d 825, 827
(8th Cir. 2004) (“[W]e lack jurisdiction to review the BIA’s initial order because the
Boudaguians did not file a timely petition for review of that order.”). To the extent
that we consider the denial of asylum, we do so through the lens of whether the BIA
abused its discretion in concluding that the Sukhovs’ motion for reconsideration
failed to provide the BIA with “a reason for changing its mind” that the denial of
asylum was unwarranted.



                                          -4-
       Sergiy Sukhov alleged that he and his family had suffered persecution because
of their Baptist faith. Specifically, Sergiy testified that: (1) he witnessed persecution
of his father and other members of the Baptist church that they attended; (2) he was
beaten up as a child by other children after a teacher made disparaging remarks about
Baptists; (3) he was denied educational and professional opportunities; (4) he was
beaten and harassed by military supervisors because of his religious beliefs; (5) he
was beaten by two militia officers because of his religious beliefs; and (6) Gleb
Sukhov was not evacuated following the Chernobyl disaster because evacuation
tickets were “not for Baptist children.” Sergiy asserted that some of this persecution
has occurred since Ukrainian independence in 1991.

       Although he found Sergiy’s testimony generally credible, the IJ questioned the
testimony regarding the beating by the militia officers. The IJ concluded that the
remaining testimony described discrimination rather than persecution. The IJ also
rejected Sergiy’s contention that conditions in the Ukraine had not changed
substantially since the collapse of the Soviet Union in 1991, and noted that “[t]he
evidence of record from the State Department indicates that there have been
significant changes since that time.” The Sukhovs’ motion for reconsideration
provides no legal or factual reasons that discredit these findings.

       We conclude that the BIA did not abuse its discretion in determining that the
Sukhovs failed to undermine its earlier conclusion that asylum was unwarranted. The
petition for review and the petition for rehearing are denied.
                       ______________________________




                                          -5-